LACOMBE, Circuit Judge.
This court did, as counsel for complainant suggests, heretofore lay down the rule that a subpoena duces tecum should be first obeyed by bringing the documents into court, and that thereupon the court would inspect them to see if they were relevant or material, and such as might be offered in evidence. Edison Electric Light Co. v. U. S. Electric Lighting Co. (C. C.) 44 Fed. 294, 45 Fed. 55. That decision had reference, of course, to the concrete case then before the court. It was not expected that any such grotesque subposna duces tecum as we have here would ever be taken out, calling for apparently a cart load of books and papers, nearly all of which, so far as their description indicates, have nothing whatever to do with the issues raised by the pleadings. The motion to punish for failure to obey this omnibus subpoena is denied. If in this long enumeration .there are a few items which possibly might have some bearing on the controversy, complainant may take out hew and separate subpoenas for them. The court will then look into the merits of each separate application to produce. To undertake a recitation of this mass of irrelevant material would be a useless waste of time. This decision on the subpoena as a whole will not be taken as an adjudication against any individual item. Each will be considered when presented in some convenient shape, but from a cursory examination of the list .called for it would seem that as to most of them complainant would be wasting his time in making further effort to lug them into a controversy with which they have nothing to do.